51 F.3d 277
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.John A. LAMB, Appellee,v.Jack CADE, Randy Tate, Norman Culton, Larry Campbell, GaryYates, Tom Nutter, Appellants.Clarence Hamlin, St. Francois County, Defendants.
No. 94-2497.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 14, 1995.Filed:  Mar. 28, 1995.

Before McMILLIAN, Circuit Judge, HEANEY, Senior Circuit Judge, and MORRIS SHEPPARD ARNOLD, Circuit Judge.
PER CURIAM.


1
Six members of the St. Francois County Sheriff's Department appeal from a final judgment entered in the United States District Court1 for the Eastern District of Missouri upon a jury verdict finding them liable, under 42 U.S.C. Sec. 1983, for violating the constitutional rights of John Lamb while he was held at the St. Francois County Jail as a pre-trial detainee.  Lamb's suit alleged that during the course of his 21-day pre-trial detention, he was subjected to unconstitutional conditions of confinement in that, among other things, he was denied the opportunity to use adequate toilet facilities, to participate in religious or recreational activities, and to receive medical attention.


2
At the close of Lamb's case-in-chief, the district court granted appellants' motion for judgment as a matter of law on all claims except Lamb's claim of inadequate toilet facilities, which was submitted to the jury.  The jury returned a verdict in favor of Lamb and awarded him nominal damages, costs, and attorney's fees.  See 42 U.S.C. Sec. 1988.  Appellants' motion for judgment as a matter of law, or a new trial, was denied.  On this appeal, appellants argue that the district court erred in denying their post-trial motion because they were entitled to qualified immunity, the evidence was insufficient to support the jury's verdict, the jury instruction on the conditions of confinement misstated the relevant law, and the district court erred in admitting irrelevant evidence.


3
Having carefully reviewed the record, we conclude that the evidence was sufficient to support the jury verdict and that the district court did not err in denying appellants' post-trial motion.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47(B).



1
 The Honorable Charles A. Shaw, District Judge, United States District Court for the Eastern District of Missouri